DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-29 in the reply filed on 07 April 2022 is acknowledged.
Non-elected claims 1-11 have been cancelled by Applicant in the reply submitted on 07 April 2022.
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of all of the parent applications should be updated, including application number, filing date and patent number (if any) or if abandoned.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF PRINTING A THREE-DIMENSIONAL STRUCTURE.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1).
             Regarding claim 12, Campbell et al (see the entire document, in particular, paragraphs [0008], [0009], [0053], [0127], [0137], [0146], [0149], [0150], [0153] – [0157] and [0164]; Figures 1 and 2) teaches a process of printing a three-dimensional structure (see paragraphs [0008] and [0053] of Campbell et al), including the steps of (a) providing a 3D printer (see paragraphs [0137] (apparatus 10) and [0146] (apparatus 100); Figures 1 and 2 of Campbell et al); (a)(i) one or more printer heads, wherein a printer head includes a dispenser having a deposition orifice and containing a bio-ink of a cell solution (see paragraphs [0009] (bio-ink solution), [0127] (therapeutic bio-inks may be cells), [0137] (dispensers 12, 16 connected to material 14, 18); Figures 1 and 2 of Campbell et al); (a)(ii) means for dispensing the contents from the reservoir (see paragraph [0137] (dispensing devices 12, 16 dispense volumes of bio-ink); Figures 1 and 2 of Campbell et al); (a)(iii) a receiving surface for receiving a first layer of the materials dispensed from the dispensing devices (see paragraph [0137] (surface 22); Figures 1 and 2 of Campbell et al); (a)(iv) a programmable computer processor communicatively connected to the means for dispensing, the programmable computer processor for positioning the one or more printer heads in three dimensions and regulating the pressure and speed of dispensing of the contents of the dispensing device (see paragraph [0150] (control system 110 is connected to one or more dispensers to control the volume (and speed) of the bio-ink), (0153, [0154] (programmable devices) and [0155] (motion planning and control module 118 controls the motion of the dispensers); Figure 2 of Campbell et al); (a)(v) a means for calibrating the position of the at least one dispenser or the at least one deposition orifice (see paragraphs [0155] (motion planning and control module 118 is connected to mixture planning module 114) and [0156] (dispensers and/or surface 22 move in X-, Y- and Z-directions); Figure 2 of Campbell et al); (b) providing the materials to be dispensed (see paragraph [0137] (volumes of bio-ink) of Campbell et al); (c) encoding the printer with a 3D structure to be printed, wherein the 3D structure is a tissue construct (see paragraphs [0127] (therapeutic bio-inks may be cells), [0152] (bio-ink volumes may be encoded as gray-level values and stored in image buffers), [0156] (deposition strategy is communicated to mixture-planning module 114, which is connected to motion planning and control module 118) and [0164] (used for tissue producing biomimetic implants) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraphs [0009] (bio-ink solutions), [0127] (therapeutic bio-inks may be cells) and [0137] (dispense volumes of bio-ink) of Campbell et al); (e) depositing a first layer of the dispensed material on the receiving surface (see paragraphs [0009], [0127] and [0137]; Figures 1 and 2 of Campbell et al); and (f) repeating the depositing step by depositing subsequent dispensed material on the first and any subsequent layers of deposited material, thereby depositing layer upon layer of dispensed materials in a geometric arrangement according to the 3D structure (see paragraph [0053] (SFF (or solid freeform fabrication) processes, which include three-dimensional printing (or 3DP), are layered (i.e., layer-by-layer) manufacturing processes for producing three-dimensional objects) of Campbell et al). Campbell et al does not explicitly teach (1) means for receiving and holding at least one cartridge in a printer head. Boland et al (see the entire document, in particular, paragraphs [0005], [0006], [0035], [0038], [0042], [0056] and [0060]; Figures 3 and 4) teaches a process of making a three-dimensional array of viable cells by ink-jet printing (see paragraphs [0006] and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including means for receiving and holding at least one cartridge in a printer head (see paragraphs [0038] (a reservoir (or cartridge) may be contained within the printer), [0056] (printer head 110; nozzles 210, 212 and 214 (i.e., cartridges)); Figure 4 of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for receiving and holding at least one cartridge in a printer head in the process of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al).
             Regarding claim 13, see paragraph [0156] (optical sensors are used for alignment) of Campbell et al.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claims 12 and 13 above, and further in view of Bast et al (U.S. Patent Application Publication 2006/0066879 A1).
             Regarding claim 14, Campbell et al (in combination with Boland et al) teaches the use of optical sensors for alignment (see paragraph [0156] of Campbell et al), but does not explicitly teach (1) the use of a laser for alignment. Bast et al (see the entire document, in particular, paragraphs [0005] and [0022]; claim 33) teaches a process of calibrating an ink-jet printer (see paragraph [0005] of Bast et al), including the use of a laser for alignment (see paragraph [0022]; claim 33 of Bast et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute laser alignment for optical alignment in the process of Campbell et al (in combination with Boland et al) in view of Bast et al because the substitution of one known element (i.e., laser alignment) for another known element (i.e., optical alignment0 would have yielded predictable results (e.g., alignment of a printer head) to one of ordinary skill in the art.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1).
             Regarding claim 15, Campbell et al (see the entire document, in particular, paragraphs [0008], [0009], [0053], [0127], [0137], [0146], [0149], [0150], [0153] – [0157] and [0164]; Figures 1 and 2) teaches a process of printing a three-dimensional structure (see paragraphs [0008] and [0053] of Campbell et al), including the steps of (a) providing a 3D printer (see paragraphs [0137] (apparatus 10) and [0146] (apparatus 100); Figures 1 and 2 of Campbell et al); (a)(i) one or more printer heads, wherein a printer head includes a dispenser having a deposition orifice and containing a bio-ink of a cell solution (see paragraphs [0009] (bio-ink solution), [0127] (therapeutic bio-inks may be cells), [0137] (dispensers 12, 16 connected to material 14, 18); Figures 1 and 2 of Campbell et al); (a)(ii) means for dispensing the contents from the reservoir (see paragraph [0137] (dispensing devices 12, 16 dispense volumes of bio-ink); Figures 1 and 2 of Campbell et al); (a)(iii) a receiving surface for receiving a first layer of the materials dispensed from the dispensing devices (see paragraph [0137] (surface 22); Figures 1 and 2 of Campbell et al); (a)(iv) a programmable computer processor communicatively connected to the means for dispensing, the programmable computer processor for positioning the one or more printer heads in three dimensions and regulating the pressure and speed of dispensing of the contents of the dispensing device (see paragraph [0150] (control system 110 is connected to one or more dispensers to control the volume (and speed) of the bio-ink), (0153, [0154] (programmable devices) and [0155] (motion planning and control module 118 controls the motion of the dispensers); Figure 2 of Campbell et al); (b) providing the materials to be dispensed (see paragraph [0137] (volumes of bio-ink) of Campbell et al); (c) encoding the printer with a 3D structure to be printed, wherein the 3D structure is a tissue construct (see paragraphs [0127] (therapeutic bio-inks may be cells), [0152] (bio-ink volumes may be encoded as gray-level values and stored in image buffers), [0156] (deposition strategy is communicated to mixture-planning module 114, which is connected to motion planning and control module 118) and [0164] (used for tissue producing biomimetic implants) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraphs [0009] (bio-ink solutions), [0127] (therapeutic bio-inks may be cells) and [0137] (dispense volumes of bio-ink) of Campbell et al); (e) depositing a first layer of the dispensed material on the receiving surface (see paragraphs [0009], [0127] and [0137]; Figures 1 and 2 of Campbell et al); and (f) repeating the depositing step by depositing subsequent dispensed material on the first and any subsequent layers of deposited material, thereby depositing layer upon layer of dispensed materials in a geometric arrangement according to the 3D structure (see paragraph [0053] (SFF (or solid freeform fabrication) processes, which include three-dimensional printing (or 3DP), are layered (i.e., layer-by-layer) manufacturing processes for producing three-dimensional objects) of Campbell et al). Campbell et al does not explicitly teach (1) means for receiving and holding at least one cartridge in a printer head. Boland et al (see the entire document, in particular, paragraphs [0005], [0006], [0035], [0038], [0042], [0056] and [0060]; Figures 3 and 4) teaches a process of making a three-dimensional array of viable cells by ink-jet printing (see paragraphs [0006] and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including means for receiving and holding at least one cartridge in a printer head (see paragraphs [0038] (a reservoir (or cartridge) may be contained within the printer), [0056] (printer head 110; nozzles 210, 212 and 214 (i.e., cartridges)); Figure 4 of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for receiving and holding at least one cartridge in a printer head in the process of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al).
Claims 16-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) as applied to claim 15 above, and further in view of Wigand et al (U.S. Patent Application Publication 2009/0252821 A1).
             Regarding claim 16, Campbell et al (in combination with Boland et al) does not explicitly teach (1) that the extrusion (i.e., deposition) is by application of pressure via a piston, compressed gas, hydraulic, or a combination thereof. Wigand et al (see the entire document, in particular, paragraphs [0002], [0075], [0078], [0080] and [0082]; Figures 5A – 5D) teaches a process of making a three-dimensional object by three-dimensional printing (see paragraph [0002] of Wigand et al), including extrusion (i.e., deposition) by compressed gas (see paragraphs [0075] (spray device 24 has a pressurized propellant connection 72 to control the spray dispensing of material) and [0080] (spray device 24 uses the Bernoulli principle regarding the speed-pressure of the fluid, thermally controlled pressurized propellant such as air) of Wigand et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to extrude (i.e., deposit) material by compressed gas in the process of Campbell et al (in combination with Boland et al) in view of Wigand et al in order to improve the deposition rate of the material (see paragraph [0078] of Wigan d et al).
             Regarding claim 17, see paragraph [0157] of Campbell et al.
             Regarding claim 18, see paragraph [0149] of Campbell et al.
             Regarding claim 19, see paragraph [0042] and Figure 3 of Boland et al.
             Regarding claims 20 and 21, see paragraph [0009] of Campbell et al.
             Regarding claim 22, see paragraph [0006] of Boland et al.
             Regarding claim 23, see paragraph [0054] of Boland et al.
             Regarding claim 24, see paragraph [0009] of Campbell et al (bio-ink solution).
             Regarding claims 25 and 26, see paragraphs [0009] (structural, functional and/or therapeutic bio-ink) and [0164] (cells secreting insulin, cells secreting human nerve growth factors).
Claims 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Sekino et al (U.S. Patent Application Publication 2012/0050420 A1), Wigand et al (U.S. Patent Application Publication 2009/0252821 A1), Silverbrook et al (U.S. Patent 6,609,786 B1) and Boland et al (U.S. Patent Application Publication 2004/0237822 A1).
             Regarding claim 27, Campbell et al (see the entire document, in particular, paragraphs [0008], [0009], [0053], [0127], [0137], [0146], [0149], [0150], [0153] – [0157] and [0164]; Figures 1 and 2) teaches a process of printing a three-dimensional structure (see paragraphs [0008] and [0053] of Campbell et al), including the steps of (a) providing a 3D printer (see paragraphs [0137] (apparatus 10) and [0146] (apparatus 100); Figures 1 and 2 of Campbell et al); (a)(i) a programmable computer processor (see paragraph [0150] (control system 110 is connected to one or more dispensers to control the volume (and speed) of the bio-ink), (0153, [0154] (programmable devices) and [0155] (motion planning and control module 118 controls the motion of the dispensers); Figure 2 of Campbell et al); (a)(iv) a substantially flat receiving surface (see paragraph [0137] (surface 22); Figures 1 and 2 of Campbell et al); (a)(v) first and second printer heads (see paragraph [0137] (dispensers 12, 16 connected to material 14, 18); Figures 1 and 2 of Campbell et al); (a)(vi) wherein each printer head has a deposition orifice and holds a material including a bio-ink of a cell solution (see paragraphs [0009] (bio-ink solution), [0127] (therapeutic bio-inks may be cells); Figures 1 and 2 of Campbell et al); (a)(viii) wherein the programmable computer processor positions the selected dispenser in three dimensions and regulates the pressure and speed of the dispensing of the bio-ink (see paragraph [0150] (control system 110 is connected to one or more dispensers to control the volume (and speed) of the bio-ink), (0153, [0154] (programmable devices) and [0155] (motion planning and control module 118 controls the motion of the dispensers); Figure 2 of Campbell et al); (b) providing the bio-ink to be dispensed (see paragraph [0137] (volumes of bio-ink) of Campbell et al); (c) encoding the printer with a 3D structure to be printed, wherein the 3D structure is a tissue construct (see paragraphs [0127] (therapeutic bio-inks may be cells), [0152] (bio-ink volumes may be encoded as gray-level values and stored in image buffers), [0156] (deposition strategy is communicated to mixture-planning module 114, which is connected to motion planning and control module 118) and [0164] (used for tissue producing biomimetic implants) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraphs [0009] (bio-ink solutions), [0127] (therapeutic bio-inks may be cells) and [0137] (dispense volumes of bio-ink) of Campbell et al); (e) depositing a first layer of the dispensed material on the receiving surface (see paragraphs [0009], [0127] and [0137]; Figures 1 and 2 of Campbell et al); and (f) repeating the depositing step by depositing subsequent layers of bio-ink in a geometric arrangement according to the 3D structure (see paragraph [0053] (SFF (or solid freeform fabrication) processes, which include three-dimensional printing (or 3DP), are layered (i.e., layer-by-layer) manufacturing processes for producing three-dimensional objects) of Campbell et al). Campbell et al does not explicitly teach (a)(ii) a calibration lever, (a)(iii) an air compressor, (a)(v’) detachable printer heads, or (a)(vi’) a printer head holding at least one cartridge or (a)(vii) wherein a printer head is a pneumatic printer. Sekino et al (see the entire document, in particular, paragraphs [0002] and [0051]; Figures 15 and 16) teaches an apparatus for ink-jet printing (see paragraph [0002] of Sekino et al), including a calibration lever (see paragraph [0051] (lever 750 is used to guide the recording head 100 to a predetermined mounting position in carriage 710); Figures 15 and 16 of Sekino et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a calibration lever in the process of Campbell et al in view of Sekino et al in order mount and/or dismount a printer head from a carriage. Wigand et al (see the entire document, in particular, paragraphs [0002], [0075], [0078], [0080] and [0082]; Figures 5A – 5D) teaches a process of making a three-dimensional object by three-dimensional printing (see paragraph [0002] of Wigand et al), including an air compressor and a printer head which is a pneumatic printer (see paragraphs [0075] (spray device 24 has a pressurized propellant connection 72 to control the spray dispensing of material) and [0080] (spray device 24 uses the Bernoulli principle regarding the speed-pressure of the fluid, thermally controlled pressurized propellant such as air) of Wigand et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an air compressor and a printer head which is a pneumatic printer in the process of Campbell et al in view of Wigand et al in order to improve the deposition rate of the material (see paragraph [0078] of Wigan d et al). Silverbrook et al (see the entire document, in particular, col. 1, lines 6-8 and 54-55; col. 2, lines 36-41) teaches an apparatus for ink-jet printing (see col. 1, lines 6-8 of Silverbrook et al), including detachable printer heads (see col. 1, lines 54-55 and col. 2, lines 36-39 of Silverbrook et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide detachable printer heads in the process of Campbell et al in view of Silverbrook et al in order to provide the ability to easily remove and replace any defective modules (see col. 2, lines 39-41 of Silverbrook et al). Boland et al (see the entire document, in particular, paragraphs [0005], [0006], [0035], [0038], [0042], [0056] and [0060]; Figures 3 and 4) teaches a process of making a three-dimensional array of viable cells by ink-jet printing (see paragraphs [0006] and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including a printer head holding at least one cartridge (see paragraphs [0038] (a reservoir (or cartridge) may be contained within the printer), [0056] (printer head 110; nozzles 210, 212 and 214 (i.e., cartridges)); Figure 4 of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a printer head holding at least one cartridge in the process of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al).
             Regarding claim 28, see paragraph [0054] of Boland et al.
             Regarding claim 29, see paragraph [0082] (material viscosity is directly influenced by the material temperature) of Wigand et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742